IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-63,254-03 & -05


EX PARTE KENNETH GLENN WEBB, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 18617-B IN THE 181ST DISTRICT COURT

FROM RANDALL COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on
a public servant and sentenced to seventy-five years' imprisonment. The Seventh Court of Appeals
affirmed his conviction. Webb v. State, No. 07-07-00358-CR (Tex. App.-Amarillo May 30, 2008,
pet. ref'd).
	On August 5, 2009, we dismissed the -03 application pursuant to Article 11.07, § 4 of the
Code of Criminal Procedure. We now withdraw that dismissal on our own motion. Based on our own
independent review of the record, we conclude that the claims in the -03 application are without
merit. Relief is denied. On February 18, 2011, we received the -05 application. Based on our own
independent review of the record, we also conclude that the claims in this application are without
merit. Relief is denied.    

Filed: March 9, 2011
Do not publish